Citation Nr: 0020131	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-29 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for retropatellar 
pain syndrome of the left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for retropatellar 
pain syndrome of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


REMAND

The veteran served on active duty from April 1986 to March 
1993.

This appeal arose from a July 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which confirmed the then noncompensable 
evaluations assigned to the veteran's service-connected 
bilateral retropatellar pain syndrome.  In September 1997, 
the RO issued a decision which assigned a 10 percent 
disability evaluation to each knee.  In April 1999, these 
issues were remanded by the Board of Veterans' Appeals 
(Board) for additional development.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In August 1997, the veteran submitted a statement in which he 
indicated that he had sought treatment at both the Birmingham 
and Pensacola VA Medical Centers for his knee complaints.  
The last records from the Birmingham facility date from March 
1995; no records were obtained from the Pensacola facility.  
These records should be associated with the record before a 
final determination is made in the veteran's case.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (which held that 
material that is constructively before the Secretary and the 
Board [such as records generated by VA] should actually be 
part of the record before the Board).

It is also determined that another VA examination which takes 
these records into consideration should be performed.  This 
is necessary in order to ensure that the examiner's 
evaluation of the veteran's condition is a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
VAOPGCPREC 20-95 (July 14, 1995).

The Board regrets the further delay in making a final 
determination, but finds that additional assistance would be 
helpful in ensuring the veteran due process.  Therefore, this 
case will be REMANDED to the RO for the following:

1.  The RO should contact the Birmingham, 
Alabama VA Medical Center and request 
that they provide copies of any records 
pertaining to the treatment of the 
veteran developed between March 1995 and 
the present.

2.  The RO should contact the Pensacola, 
Florida, VA Medical Center and request 
that they provide copies of the veteran's 
treatment records developed between 
January 1994 and the present.

3.  Once the above-requested development 
has been completed and any records 
obtained have been associated with the 
claims folder, the veteran should be 
afforded a VA orthopedic examination by a 
qualified physician in order to fully 
assess the current nature and degree of 
severity of the veteran's service-
connected retropatellar pain syndrome of 
the right and left knees.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder, to include any records 
obtained in conjunction with this remand.  
All indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of both knees.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the knee 
joints are used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

4.  Once the above development has been 
completed, the RO should readjudicate the 
veteran's claims for increased 
evaluations for retropatellar pain 
syndrome of the left and right knees.  If 
the decisions remain adverse to the 
appellant, he and his representative 
should be provided with an appropriate 
supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




